Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
Regarding the rejection under 35 USC 112(a), the applicant alleges that the Office has failed to consider all the evidence related to the Wands factors and therefore the rejection is improper.  Contrary to the applicant’s opinion, the Office did consider and weight the Wands
Regarding the rejection under 35 USC 112(b), the applicant disagrees that the claim language of claim 21 is not indefinite but merely broad.  The argument is not persuasive since it remains unclear what the metes and bounds of “a magnitude value” based on the obtained measurements and “a phase value” based on the obtained measurements encompass.  The claims are required to clearly and distinctly set forth the subject matter.  In the instant case, the claim fails to make clear what the “magnitude value” and the “phase value” are related to but rather are merely “based on obtained measurements” wherein the obtained measurements are simply some sort of a signal received in a beam. Thus, the rejection of the claim 21 is maintained.
Regarding the rejection under 35 USC 112(b), the applicant argues that the amendment to claim 22 overcomes the rejection. It is not evident how the amendment overcomes the rejection and the applicant has not provided any showing of how the amendment overcomes such.
Regarding the rejection under 35 USC 102, the applicant argues that claim 1 is patentable over Sokolova since the limitation “based on the estimated angle of arrival, selecting from a plurality of beams a beam for use in subsequent data communication . . .” is allegedly not disclosed. The argument is not persuasive since “tracking” inherently involves steering a beam sequentially in time to maintain connection therewith.  As such, the steering of the antenna from a first angle to a second angle to maintain track is equivalent to sequentially selecting one of a plurality of beams in order to maintain an optimum link therebetween. Moreover, the applicant’s allegation is unsupported by any evidence and is simply the applicant’s opinion. It appears that the applicant believes that the tracking antenna for tracking the nCUBE satellite is simply for aligning a beam in the direction of a surveillance satellite for a single instance but not for any intended purpose.  It is obviously clear that the narrow beam selected in the direction of the satellite is for communication purposes otherwise there is no reason to align the beam to the 
The applicant also argues that claim 1 is patentable over Sokolova since allegedly Sokolova does not teach a sum or difference beam and asserting that the sum and difference beam patterns are not beams.  Such allegation is directly contradictory to the well-known concept of monopulse processing as well as the teachings therein, see section 2.1 and 2.2 for example.  By definition, the sum and difference patterns of a monopulse system overlap since the sum pattern is the result of all of the antenna elements while the difference pattern(s) are the result of a difference of antenna elements, whether in azimuth or elevation or both. This is no different than the sum and difference beams described in the applicant’s own specification. Thus, the applicant’s arguments are not persuasive since they fail to show how the claimed subject matter differentiates over the prior art, particularly in light of the applicant’s erroneous understanding of monopulse systems.
The applicant further argues that claim 1 is patentable over Sokolova since the monopulse ratio is allegedly not “a one-to-one function of the angle of arrival.”  Applicant has not provided any evidence to support such conclusion or show how and/or why the discriminator function of Sokolova (using the real and imaginary components of the ratio) is, in any way, different from the claimed and disclosed discriminator function.  Sokolova discloses a magnitude (real) of the ratio of the two patterns and a phase (imaginary) of the ratio of the two patterns which are identical to the claimed discriminator function (e.g. of FIGs. 5 and 9).  The fact that 
Applicant argues for the patentability of all claims on the basis of the above arguments and therefore such claims stand or fall together.
Regarding the rejection under 35 USC 102, the applicant argues that claim 1 is patentable over Crain since allegedly Crain does not teach a sum or difference beam and asserting that the sum and difference beam patterns are not beams.  Such allegation is directly contradictory to the well-known concept of monopulse beamforming and processing and the teachings of Crain who states “even and odd excitations are applied to the aperture of the antenna to simultaneously generate a monopulse pair of patterns,” as well as “(a)s can be seen from FIG. 4, only at the plane of boresight . . . do the sum and difference patterns (Σ and Δ, respectively) exhibit the normal quadrature relationship (that is, they are 90° out of phase with respect to each other).” The signals from the even excitation result in a sum beam pattern while the signals from the odd excitation result in a difference beam pattern. Thus, the applicant’s argument is not persuasive. Applicant further alleges that Crain does not disclose that “an any angle within the given angular sector at most one of the beam patterns has a gain below a threshold.” Again, the applicant fails to support or show by any evidence that Crain lacks such, apparently leaning on the fact that such language is not specifically mentioned in the document.  However, as is well known in monopulse beamforming/processing as well as by Crain, the even and odd excitations suggest that the same group of antenna elements are used to provide both the sum and difference patterns and thus overlap. It is noted that the argued limitation simply defines that there is an overlap within an angular sector. Where an angular sector may be defined by a beamwidth of the sum 
Applicant also argues that Crain does not disclose selecting a beam based on the azimuth/elevation angle from a plurality of beams.  However, as Crain is directed to a direction finding antenna that interrogates a target and receives returns from the target, communication, i.e. transmission and reception, is deemed to be taught.  As the goal is to determine the direction of the target, there would be some sort of intended use whether to track or communicate therewith which would lead one to the understanding that the DOA information would aid in the directing of an antenna beam in the direction of the target.  As there are a plurality of antenna beams capable of being formed (providing 360 degree coverage), the steering in the direction of the target represents selecting from a plurality of beams. 
Applicant argues that the rejections of claims 21-24 over Alexander, Menegozzi, Hippelainen and Schaffer are improper since none disclose the selection of a beam out of a plurality of beams for use in communication.  Thus, applicant argues for patentability on the basis of the alleged novelty of selecting an optimum beam for communication which is the desired and intended goal of substantially all adaptive antenna arrays, direction finding arrays or communication antennas. 
Notwithstanding, contrary to the applicant’s opinion, Alexander, Jr. is clearly directed to a communications environment including a base site 24 communicating with a remote unit 22 as well as states “should be appreciated that it would be desirable to provide methods and apparatus for determining a DOA of a subscriber unit in a communication system” and “the location of a subscriber unit can be used to improve performance of the wireless communication system. For example, wireless communication systems that utilize beam-forming transceivers can tune the beams based at least in part on the direction of arrival (DOA) of a signal from the subscriber unit.” This clearly suggests to the skilled artisan the selecting from a plurality of beams, wherein each beam corresponds to a different direction, for communication with the remote unit.
The rejections over Bredow, Menegozzi, Hippelainen and Schaeffer are withdrawn.
The applicant’s remarks include a statement that the restriction/election requirement has been properly traversed and requests that such be withdrawn.  The Examiner does not find any traversal in the latest response nor does there appear to be a restriction requirement in the last Office Action.  Thus, such comments are deemed moot and not responsive to anything.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
Regarding claims 21-24, the full scope of the claims encompasses estimation of an angle of arrival based solely on a magnitude and a phase value of a signal received at two beams.  The claims lacks any description of the relationship between the obtained measurements and the magnitude/phase values.  It could represent the measurement of a signal amplitude and phase at each antenna element based on the scope of the claim.  However, the specification does not describe such an embodiment.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  However, the broadest reasonable interpretation of the claims encompass an embodiment which simply measures a magnitude and phase of a received signal at each antenna element with respect to each of the first and second beams and subsequently determine the angle of arrival from each of the magnitudes and phases of these plurality of signals.  However, the specification does not sufficiently enable such a broad interpretation of the claim language. It appears that there are essential steps that are missing from the claims in order to correspond to the scope of the subject matter as set forth in the specification since the specification is limited to the use of a magnitude and a phase value representative of a ratio of estimates of the first and second beams. The claims are absent such information. After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to ascertain an angle of arrival based on magnitude and a phase values of the received signals in a broadest reasonable interpretation of the claim scope since the scope of the claims are broader than the disclosure, since ther is no direction provided in the 
Regarding claim 22, the claim limitation sets forth the determination of the magnitude and phase value as determined from the magnitude and phase value of a “ratio of channel estimates.”  However, the full scope of the claim is insufficiently enabled since the only information that is present in the claims are obtained measurements received either sequentially or simultaneously in two receive beams.  The specification does not support determining a ratio of channel estimates based solely on the obtained measurements.  As specified in the disclosure, it is essential, that in order to estimate a complex channel for each of the beams, to perform a correlation operation for each received radio signal with a known transmitted beam reference.  However, there is nothing in the claim that supports such essential subject matter.
Claims 1, 3, 6-8, 10-15, 18, and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention for estimating/obtaining a first/second channel estimate without the use of a known transmitted beam reference in order to estimate the complex channel for the two receive beams, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification is limited to the following portions for estimating first/second channel:
In some aspects a correlation operation with a known transmitted beam reference signal is performed on the received radio signal in each receive beam 140a, 140b in order for the radio transceiver device 200 to estimate the complex channel for the two receive beam 140a, 140b. Hence, according to an embodiment the radio transceiver device 200 is configured to perform step S104a as part of estimating the angle of arrival α in step S104:

S104a: The radio transceiver device 200 estimates one complex channel for each of the two receive beams 140a, 140b by correlating the radio signal as received in each of the two receive beams 140a, 140b with a known transmitted beam reference signal. 
Thus, the broadest reasonable interpretation of the claims encompass subject matter in which a channel estimate is determined for each of the first and second beams absent the known transmitted beam but the specification does not provide any disclosure for ascertaining the first/second channels based solely on the obtained measures from the target.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, 10-15, 18, 19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims, it is unclear what the metes and bounds of “estimating a first/second channel for the first/second receive beam” encompasses, particularly since the only information in the claims is the obtained measurements of a radio signal received in each beam. The only description of the estimating of a channel in the specification as originally filed requires a correlation operation with a known transmitted beam reference signal, see for example the description starting on page 19 of the applicant’s specification. Thus, the claim fails to clearly set forth what the meaning and scope of “estimating a first/second channel for the first/second receive beam”.  The amended language is further not clearly set forth since it does not positively state that the claimed ratio is determined but merely states that a ratio comprises a magnitude value and a phase value.  The claim should positively set forth the determination of the ratio since the remaining portions of the claim appear to necessarily use the ratio in order to perform the method. It is unclear whether the scope of the claims requires the determination of the ratio or not.
In claim 21, the language “determining a magnitude and phase value” is indefinite since the metes and bounds of such are undefined in the claim.  It is unclear what the “magnitude value” and the “phase value” correspond to; does this represent the received magnitude and phase of each received signal or does this represent a magnitude value and a phase value of some operation (e.g. a ratio) or does this represent something else? The claim language fails to clearly and distinctly define the subject matter that the applicant considers the invention, i.e. that which  is described in the specification.  Claim 21 is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining the magnitude and phase values from the ratio of a channel estimate of the first beam and a channel estimate of the second beam.
Claims 25 and 26 are duplicate claims.
Claim 27 is indefinite for lacking clarity.  It is unclear whether the scope of the “first antenna array” and the “second antenna array” respectively correspond to the created first and second beams or if each of the two different arrays generate both of the first and second beams.  
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 7, 13-15, 18, 19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sokolova (“Tracking Antenna System for the nCube Project Ground Station”) .
Sokolova discloses the well-known and conventional technique of monopulse which by definition in the field concerns the angular location of a source by comparison of signals received simultaneously in two or more antenna patterns (Section 2.1).  It is taught that monopulse processing conventionally involves at least two beam patterns described by phasor voltages of a monopulse difference d and a sum s, along with a complex ratio that has a magnitude equal to the ratio of the magnitudes of two voltages generated by the respective beam patterns and a phase equal to their relative phase (Section 2.4).  The complex ratio represents a discriminator. The beams are formed by an analog beamformer, e.g. passive microwave devices known as hybrids or hybrid junctions (Section 3.1). As the difference and sum beams overlap in a given angular sector, it is inherent “at most one of the beam patterns has a gain below a threshold” particular since neither the sector nor the threshold are defined.  The complex ratio, described in section 2.4 and exemplified in (eq 2.4.2), comprises a magnitude value and a phase value. As stated therein, “the complex ratio has a magnitude equal to the ratio of the magnitudes of the two voltages and a phase equal to their relative phase.” The output of the monopulse processor can be used open-loop, in combination with the known direction of the beam axis, to determine target angle; alternatively, the output can be fed back in closed loop to control the direction of the beam so as to keep the axis pointed as closely as possible toward the target (Section 3.2), i.e. tracking by selecting the beam which most closely is pointed at the target.  As taught above, the difference beam and the sum beam represent  the two receive beams associated with a given angular sector, created by analog beamforming (hybrids) and the representative (a) one-to-one complex discriminator function could be determined based on the two complex beam patterns, where the discriminator function uniquely maps a complex amplitude of the discriminator function to an angle of arrival α within the given angular sector 150.”  Furthermore, in the use of the closed loop, a beam is selected to keep the axis pointed toward the target. Since Sokolova is directed to the tracking system for the nCube project ground station which is designed “to maintain the axis of the antenna system beam in the direction of the satellite in spite of movement of the satellite or the antenna system itself” and the design of the satellite is for the purpose of “tracking migration of animal populations, mapping grazing land, snow melting, woodlands etc.” Sokolova is deemed to disclose the use of the ground tracking station to communicate with the nCube satellite.  Sokolova further discloses that the antenna system operates as a circular polarized wave and thus radiates energy in both the horizontal and vertical planes, i.e. mutually orthogonal planes. (Section 12.0). The sum beam signal represents a first channel estimate while the difference beam signal represents the second channel estimate.
Claims 1, 3, 6, 7, 13-15, 18, 19, and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by or, in the alternative, under 35 USC 103 as being obvious over Crain (3,860,929) in view of Mesecher (10,705,176).
Crain discloses a monopulse direction finding receiver/processor system including an antenna array 10 for forming a monopulse pair of patterns.  A monopulse processing circuit 22 ∠Δ/Σ on line 30.  FIGs. 8 and 9 show the use of the ratio Δ/Σ, i.e. a discriminator function, to provide a unique definition of the azimuth and elevation angles over the coverage region. Crain shows a processor 100 having a read-Only memory circuit (ROM) 102. The memory matrix 104 of ROM 102 is a tabular representation of the data included in the graph of FIG. 4.  The mapping function of the curves of FIG. 4 into a tabular representation for use in ROM 102 can be demonstrated as follows. In the input address section 116 of ROM 102, when the magnitude │Δ/Σ │ is 0.48 and the monopulse phase angle ∠Δ/Σ is 90°, a digital output representative of a relative azimuth angle of +1.0 degree will be present on line 118. A digital representation of the elevation angle of 22° will appear on line 120. Such tabular representation represents a one-to-one function. Crain is directed to a direction finding antenna that interrogates a target and receives returns from the target, which encompasses a communication, i.e. transmission and reception.  As the goal is to determine the direction of the target, there would be some sort of intended use whether to track or communicate therewith which would lead one to the understanding that the DOA information would aid in the directing of an antenna beam in the direction of the target.  As there are a plurality of antenna beams capable of being formed (providing 360 degree coverage), the steering in the direction of the target represents selecting from a plurality of beams. However, for the purposes of completeness, the document to Mesecher is also provided to show the conventionality of using direction finding for selecting a .
Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alexander JR (6,812,889).
Alexander JR disclose a method for determining a direction of arrival in a wireless communication system including transceiver device, e.g. 28, having a first antenna for generating a first beam, e.g. 34, and a second antenna for generating a second beam, e.g. 36, configured to receive an RF signal from a remote communication device, e.g. 22, a ray selector 114 that obtains measurements of the received radio signal, e.g. ri1-ri8, a difference calculator configured to determine an amplitude difference and a phase difference between said first and second rays, and an angle estimator configured to calculate a plurality of directions of arrival values based on the phase difference and select one of the plurality of directions based on the amplitude difference. FIGs. 9 and 10 exemplify the DOA computer/difference calculator and disclose 
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Sokolova (“Tracking Antenna System for the nCube Project Ground Station”) or Crain (3,860,929).
Each of Sokolova (“Tracking Antenna System for the nCube Project Ground Station”) and Crain (3,860,929) teach  the subject matter substantially as claimed but do not specify the use of sequentially received signals as opposed to simultaneously received signals.  However, it would have been obvious to one having ordinary skill in the art to switch the measurements in order to reduce the number of channels required for processing such that the measurements could .
Claims 10, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Sokolova (“Tracking Antenna System for the nCube Project Ground Station”) or Crain (3,860,929) in view of Petersson et al (20120212372).
Sokolova and Crain teach the subject matter substantially as claimed as previously set forth above but do not specifically show the claimed dual polarization technique.  It is noted that the applicant’s own specification describes the two polarization results as substantially the same and thus, the two can be combined such as by averaging.  Combining such as by averaging multiple results is a well-known mathematical manipulation that does not represent any novelty or patentable subject matter.
Petersson et al shows a conventional dual beam antenna with multiple dual-polarized array elements (11). For example, FIG. 4 exemplifies a conventional antenna array comprising mutually orthogonal elements 11A/11B having separate beamforming chains 25/26 and baseband  chains ports 1/2.  Petersson et al also teach “(f)or purposes of diversity it is desired to have two beams with orthogonal polarization covering the same area.”
It would have been obvious to one having ordinary skill in the art to modify either one of Sokolova et al and Crain by substituting dual polarization antenna elements comprising separate chains in view of the conventionality of such as shown by Petersson et al provide diversity.
Specification
The disclosure is objected to because of the following informalities: in the specification describing FIG. 2, the mutually orthogonal antenna elements are described by the notations “160a” and “140b” whereas the drawings and other portions of the specification use the notations “160a” and “160b”.  
Appropriate correction is required.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laverick et al (3,636,563) disclose the conventionality of a monopulse radar apparatus, comprising two interleaved arrays of aerials, the response of one array conforming to a sum pattern and the response of the other array conforming to a difference pattern
Carey et al (9,645,222) disclose the conventionality of direction finding in communications systems stating the following. “One primary application for angle of arrival measurement is the geolocation of wireless devices. In such arrangements, the angle of arrival information from a single antenna array may be utilized to determine, for example, the angular location of the device relative to cell towers for sector switching purposes.”  Carey et al further disclose “(d)etermination of the angle of arrival is based on the ratio summation and difference of the pair of split signals. In one arrangement, the utility utilizes predetermined information to identify angle of arrival associated with the identified ratio. Such predetermined information includes, without limitation, lookup tables, curves and/or equations.” 
Riise et al (“nCube: The First Norwegian Student Satellite”) disclose the intended use of the nCube and ground segment including communications, see for example section “8. Ground Segment” including Figure 7.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646